

STRATUS PROPERTIES INC.
2017 STOCK INCENTIVE PLAN
SECTION 1
Purpose. The purpose of the Stratus Properties Inc. 2017 Stock Incentive Plan
(the “Plan”) is to increase stockholder value and advance the interests of the
Company and its Subsidiaries by furnishing a variety of equity incentives
designed to (i) attract, retain, and motivate key employees, officers, and
directors of the Company and consultants and advisers to the Company and (ii)
strengthen the mutuality of interests among such persons and the Company’s
stockholders.
SECTION 2
Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, or Other Stock-Based Award.
“Award Agreement” shall mean any written or electronic notice of grant,
agreement, contract, or other instrument or document evidencing any Award, which
the Company may, but need not, require a Participant to execute, acknowledge, or
accept.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean any of the following: (i) the commission by the Participant
of an illegal act (other than traffic violations or misdemeanors punishable
solely by the payment of a fine), (ii) the engagement of the Participant in
dishonest or unethical conduct, as determined by the Committee or its designee,
(iii) the commission by the Participant of any fraud, theft, embezzlement, or
misappropriation of funds, (iv) the failure of the Participant to carry out a
directive of his superior, employer or principal, or (v) the breach of the
Participant of the terms of his engagement. Notwithstanding the foregoing, if a
Participant is subject to an effective employment or change of control agreement
with the Company or a Subsidiary that contains a definition of “Cause,” then in
lieu of the foregoing definition, for purposes of Awards under this Plan,
“Cause” shall have the meaning specified in such other agreement.
“Change of Control” shall mean:
(i)    For purposes of this Plan and Awards hereunder, “Change of Control” means
(capitalized terms not otherwise defined will have the meanings ascribed to them
in paragraph (ii) below):
(A)    the acquisition by any Person together with all Affiliates of such
Person, of Beneficial Ownership of the Threshold Percentage or more; provided,
however, that for purposes of this paragraph (i)(A), the following will not
constitute a Change of Control:


        

--------------------------------------------------------------------------------




(1)    any acquisition (other than a “Business Combination,” as defined below,
that constitutes a Change of Control under paragraph (b)(i)(C) hereof) of Common
Stock directly from the Company,
(2)    any acquisition of Common Stock by the Company or its Subsidiaries,
(3)    any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or
(4)    any acquisition of Common Stock pursuant to a Business Combination that
does not constitute a Change of Control under paragraph (i)(C) hereof; or
(B)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered a member of the Incumbent
Board, unless such individual’s initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Incumbent Board; or
(C)    the consummation of a reorganization, merger or consolidation (including
a merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination:
(1)    the individuals and entities who were the Beneficial Owners of the
Company Voting Stock immediately prior to such Business Combination have direct
or indirect Beneficial Ownership of more than 50% of the then outstanding shares
of common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Post-Transaction Corporation, and
(2)    no Person together with all Affiliates of such Person (excluding the
Post-Transaction Corporation and any employee benefit plan or related trust of
either the Company, the Post-Transaction Corporation or any subsidiary of either
corporation) Beneficially Owns 30% or more of the then outstanding shares of
common stock of the Post-Transaction Corporation or 30% or more of the combined
voting power of the then outstanding voting securities of the Post-Transaction
Corporation, and
(3)    at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, and of the action of the Board,
providing for such Business Combination; or


2

--------------------------------------------------------------------------------




(D)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(ii)    As used in this definition of Change of Control, the following terms
have the meanings indicated:
(A)    Affiliate: “Affiliate” means a Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, another specified Person.
(B)    Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect
to a security, means a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (1) the power to vote,
or direct the voting of, the security, and/or (2) the power to dispose of, or to
direct the disposition of, the security.
(C)    Company Voting Stock: “Company Voting Stock” means any capital stock of
the Company that is then entitled to vote for the election of directors.
(D)    Majority Shares: “Majority Shares” means the number of shares of Company
Voting Stock that could elect a majority of the directors of the Company if all
directors were to be elected at a single meeting.
(E)    Person: “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.
(F)    Post-Transaction Corporation: Unless a Change of Control includes a
Business Combination, “Post-Transaction Corporation” means the Company after the
Change of Control. If a Change of Control includes a Business Combination,
“Post-Transaction Corporation” will mean the corporation or other entity
resulting from the Business Combination unless, as a result of such Business
Combination, an ultimate parent entity controls the Company or all or
substantially all of the Company’s assets either directly or indirectly, in
which case, “Post-Transaction Corporation” will mean such ultimate parent
entity.
(G)    Threshold Percentage: “Threshold Percentage” means 30% of all then
outstanding Company Voting Stock.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” shall mean one or more committees or subcommittees of the Board
appointed by the Board to administer the Plan in accordance with Section 3(a) of
the Plan. With respect to any decision involving an Award intended to satisfy
the requirements of Section 162(m), the Committee shall consist of two or more
Outside Directors of the Company who are “outside directors” within the meaning
of Section 162(m). With respect to any decision relating to a Reporting


3

--------------------------------------------------------------------------------




Person, the Committee shall consist of two or more Outside Directors who are
disinterested within the meaning of Rule 16b-3. Unless and until determined
otherwise by the Board, the Committee shall be the Compensation Committee of the
Board, the Nominating and Corporate Governance Committee of the Board, or both
as the context indicates.
“Common Stock” shall mean the Company’s common stock, $0.01 par value per share.
“Company” shall mean Stratus Properties Inc.
“Continuous Service” means the absence of any interruption or termination of
service as an Eligible Individual. Continuous Service shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; or (iii) any
other leave of absence approved by the Committee, provided that such leave is
for a period of not more than 90 days, unless reemployment upon the expiration
of such leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time.
“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive the benefits
due the Participant under the Plan in the event of the Participant’s death. In
the absence of an effective designation by the Participant, Designated
Beneficiary shall mean the Participant’s estate.
“Effective Date” shall mean the date this Plan is approved by the Company’s
stockholders.
“Eligible Individual” shall mean (i) any person providing services as an officer
of the Company or a Subsidiary, whether or not employed by such entity,
including any such person who is also a director of the Company; (ii) any
employee of the Company or a Subsidiary, including any director who is also an
employee of the Company or a Subsidiary; (iii) Outside Directors; (iv) any
officer or employee of an entity with which the Company has contracted to
receive executive, management, or legal services who provides services to the
Company or a Subsidiary through such arrangement; (v) any consultant or adviser
to the Company, a Subsidiary, or to an entity described in clause and (iv)
hereof who provides services to the Company or a Subsidiary through such
arrangement.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Good Reason” shall mean either of the following (without Participant's express
written consent): (i) a material diminution in Participant's base salary as of
the day immediately preceding the Change of Control or (ii) the Company's
requiring Participant to be based at any office or location more than 35 miles
from Participant's principal office or location as of the day immediately
preceding the Change of Control. Notwithstanding the foregoing, Participant
shall not have the right to terminate Participant's employment hereunder for
Good Reason unless (1) within 30 days of the initial existence of the condition
or conditions giving rise to such right Participant provides written notice to
the Company of the existence of such condition or conditions, and (2) the
Company fails to remedy such condition or conditions within 30 days following
the receipt of such written notice (the “Cure Period”). If any such condition is
not remedied within the Cure Period, Participant must


4

--------------------------------------------------------------------------------




terminate Participant's employment with the Company within a reasonable period
of time, not to exceed 30 days, following the end of the Cure Period.
Notwithstanding the foregoing, if a Participant is subject to an effective
employment or change of control agreement with the Company or a Subsidiary that
contains a definition of “Good Reason,” then in lieu of the foregoing
definition, for purposes of Awards under this Plan, “Good Reason” shall have the
meaning specified in such other agreement.
“Immediate Family Members” shall mean the spouse and natural or adopted children
or grandchildren of the Participant and his or her spouse.
“Incentive Stock Option” shall mean an option granted under Section 6 of the
Plan that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.
“Nonqualified Stock Option” shall mean an option granted under Section 6 of the
Plan that is not intended to be an Incentive Stock Option.
“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.
“Other Stock-Based Award” shall mean any right or award granted under Section 10
of the Plan.
“Outside Directors” shall mean members of the Board who are not employees of the
Company, and shall include non-voting advisory directors to the Board.
“Participant” shall mean any Eligible Individual granted an Award under the
Plan.
“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof, or other entity.
“Reporting Person” means an officer, director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.
“Restricted Stock” shall mean any restricted stock granted under Section 8 of
the Plan.
“Restricted Stock Unit” or “RSU” shall mean any restricted stock unit granted
under Section 9 of the Plan.
“Section 162(m)” shall mean Section 162(m) of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.
“Section 409A” shall mean Section 409A of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.
“Shares” shall mean the shares of Common Stock and such other securities of the
Company or a Subsidiary as the Committee may from time to time designate.


5

--------------------------------------------------------------------------------




“Stock Appreciation Right” or “SAR” shall mean any right granted under Section 7
of the Plan.
“Subsidiary” shall mean (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.
SECTION 3
(a)    Administration. The Plan shall generally be administered by the
Compensation Committee. The Nominating and Corporate Governance Committee of the
Board shall administer the Plan with respect to grants to Outside Directors.
(b)    Authority. Subject to the terms of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the Plan, the Nominating and Corporate Governance Committee (with respect to
Outside Directors) and the Compensation Committee (with respect to all other
Eligible Individuals) shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to an
Eligible Individual; (iii) determine the number of Shares to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, whole Shares, other whole securities, other
Awards, other property, or other cash amounts payable by the Company upon the
exercise of that or other Awards, or canceled, forfeited, or suspended and the
method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable by the Company with respect to an Award shall be deferred
either automatically or at the election of the holder thereof or of the
Committee; (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend, or waive such terms, rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan; and (ix)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
(c)    Effect of Committee’s Determinations. Unless otherwise expressly provided
in the Plan, all designations, determinations, interpretations, and other
decisions under or with respect to the Plan or any Award shall be within the
sole discretion of the applicable Committee, may be made at any time and shall
be final, conclusive, and binding upon all Persons, including the Company, any
Subsidiary, any Participant, any holder or beneficiary of any Award, any
stockholder of the Company, and any Eligible Individual.
(d)    Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers of the Company the authority,
subject to such terms and limitations as the Committee shall determine, to grant
and set the terms of, to cancel, modify, or waive rights


6

--------------------------------------------------------------------------------




with respect to, or to alter, discontinue, suspend, or terminate Awards held by
Eligible Individuals who are not officers or directors of the Company for
purposes of Section 16 of the Exchange Act, or any successor section thereto, or
who are otherwise not subject to such Section; provided, however, that the per
share exercise price of any Option granted under this Section 3(d) shall be
equal to the fair market value of the underlying Shares on the date of grant.
SECTION 4
Eligibility.    The Committee, in accordance with Section 3(a), may grant an
Award under the Plan to any Eligible Individual.
SECTION 5
(a)    Shares Available for Awards. Subject to adjustment as provided in Section
5(b):
(i)    Calculation of Number of Shares Available.
(A)    Subject to the other provisions of this Section 5(a), the number of
Shares with respect to which Awards payable in Shares may be granted under the
Plan shall be 180,000. Awards that by their terms may be settled only in cash
shall not be counted against the maximum number of Shares provided herein.
(B)    The number of Shares that may be issued pursuant to Incentive Stock
Options may not exceed 180,000.
(C)    To the extent any Shares covered by an Award are not issued because the
Award is forfeited or canceled or the Award is settled in cash, such Shares
shall again be available for grant pursuant to new Awards under the Plan.
(D)    In the event that Shares are issued as Restricted Stock or Other
Stock-Based Awards under the Plan and thereafter are forfeited or reacquired by
the Company pursuant to rights reserved upon issuance thereof, such Shares shall
again be available for grant pursuant to new Awards under the Plan.
(E)    If Shares are (i) delivered or withheld in payment of an Option, (ii)
delivered or withheld from payment of an Award to satisfy tax obligations with
respect to the Award, or (iii) repurchased on the open market with the proceeds
of the exercise price of an Option, such shares of Common Stock may not again be
granted under the Plan. With respect to Stock Appreciation Rights, if the Award
is payable in Shares, all Shares to which the Award relates are counted against
the Plan limits, rather than the net number of Shares delivered upon exercise of
the Award.
(F)    The maximum value of an Other Stock-Based Award that is valued in dollars
(whether or not paid in Common Stock) scheduled to be paid out to any one
Participant in any calendar year shall be $750,000.


7

--------------------------------------------------------------------------------




(ii)    Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist of authorized and unissued Shares or of treasury Shares,
including Shares held by the Company or a Subsidiary and Shares acquired in the
open market or otherwise obtained by the Company or a Subsidiary. The issuance
of Shares may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.
(iii)    Limits on Awards.
(A)    Except with respect to awards to Outside Directors, the maximum number of
Shares that may be covered by Awards, including Options and Stock Appreciation
Rights, granted under the Plan to any Participant during a calendar year shall
be 50,000 Shares, and the maximum number of Shares that may be covered by Awards
granted under the Plan to an Outside Director during a calendar year shall be
20,000. The foregoing provision shall be construed in a manner consistent with
Section 162(m).
(B)    Participants who are granted Awards will be required to continue to
provide services to the Company (or an Affiliate) for not less than one-year
following the date of grant in order for any such Awards to fully or partially
vest or be exercisable (subject to the Committee's discretion to accelerate the
exercisability of such Awards in connection with a termination of employment or
service or pursuant to Section 11(d)). Notwithstanding the foregoing, Awards
related to up to 9,000 of the Shares reserved for issuance under the Plan
pursuant to Section 5(a)(i) may provide for vesting, partially or in full, in
less than one-year.
(iv)    Use of Shares. Subject to the terms of the Plan and the overall
limitation on the number of Shares that may be delivered under the Plan, the
Committee may use available Shares as the form of payment for compensation,
grants, or rights earned or due under any other compensation plans or
arrangements of the Company or a Subsidiary, including, but not limited to, the
Company’s annual incentive plan and the plans or arrangements of the Company or
a Subsidiary assumed in business combinations.
(b)    Adjustments. In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, Subsidiary
securities, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable, adjust any or all of (i) the number and
type of Shares (or other securities or property) with respect to which Awards
may be granted, (ii) the number and type of Shares (or other securities or
property) subject to outstanding Awards, and (iii) the grant or exercise price
with respect to any Award and, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award and, if deemed appropriate, adjust
outstanding Awards to provide the rights contemplated by Section 11(b) hereof;
provided, in each case, that with respect to Awards of Incentive Stock Options
no such adjustment shall be authorized to the extent that such authority would
cause the Plan to violate Section 422(b)(1) of the Code or any


8

--------------------------------------------------------------------------------




successor provision thereto and, with respect to all Awards under the Plan, no
such adjustment shall be authorized to the extent that such authority would be
inconsistent with the requirements for full deductibility under Section 162(m);
and provided further that the number of Shares subject to any Award denominated
in Shares shall always be a whole number and any fractional Share resulting from
the adjustment will be deleted.
(c)    Performance Goals for Section 162(m) Awards. The Committee shall
determine at the time of grant if the grant of Restricted Stock, Restricted
Stock Units, or an Other Stock-Based Award is intended to qualify as
“performance-based compensation” as that term is used in Section 162(m). Any
such grant shall be conditioned on the achievement of one or more performance
measures. The performance measures pursuant to which Restricted Stock,
Restricted Stock Units, and Other Stock-Based Awards shall vest shall be any or
a combination of the following: earnings per share, net asset value, return on
assets, an economic value added measure, stockholder return, earnings, share
price, return on equity, return on investment, return on fully-employed capital,
reduction of expenses, containment of expenses within budget, cash provided by
operating activities or increase in cash flow or increase in revenues of the
Company, a division of the Company or a Subsidiary. For any performance period,
such performance objectives may be measured on an absolute basis or relative to
a group of peer companies selected by the Committee, relative to internal goals
or relative to levels attained in prior years. For grants of Restricted Stock,
Restricted Stock Units, and Other Stock-Based Awards intended to qualify as
“performance-based compensation,” the grants and the establishment of
performance measures shall be made during the period required by Section 162(m).
SECTION 6
(a)    Stock Options. Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the Eligible Individuals to whom
Options shall be granted, the number of Shares to be covered by each Option, the
option price thereof, the conditions and limitations applicable to the exercise
of the Option, and the other terms thereof. The Committee shall have the
authority to grant Incentive Stock Options, Nonqualified Stock Options, or both.
In the case of Incentive Stock Options, the terms and conditions of such grants
shall be subject to and comply with such rules as may be required by Section 422
of the Code, as from time to time amended, and any implementing regulations.
Except in the case of an Option granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines, the exercise price of any Option granted under this Plan shall not be
less than 100% of the fair market value of the underlying Shares on the date of
grant.
(b)    Exercise. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter, provided, however, that in no
event may any Option granted hereunder be exercisable after the expiration of 10
years after the date of such grant. The Committee may impose such conditions
with respect to the exercise of Options, including without limitation, any
condition relating to the application of Federal or state securities laws, as it
may deem necessary or advisable. An Option may be exercised, in whole or in
part, by giving written notice to the Company, specifying


9

--------------------------------------------------------------------------------




the number of Shares to be purchased. The exercise notice shall be accompanied
by the full purchase price for the Shares.
(c)    Payment. The Option price shall be payable in United States dollars and
may be paid by (i) cash or cash equivalent; (ii) delivery of shares of Common
Stock, which shares shall be valued for this purpose at the fair market value
(valued in accordance with procedures established by the Committee) as of the
effective date of such exercise; (iii) delivery of irrevocable written
instructions to a broker approved by the Company (with a copy to the Company) to
immediately sell a portion of the shares issuable under the Option and to
deliver promptly to the Company the amount of sale proceeds to pay the exercise
price; (iv) if approved by the Committee, through a net exercise procedure
whereby the Participant surrenders the Option in exchange for that number of
shares of Common Stock with an aggregate fair market value equal to the
difference between the aggregate exercise price of the Options being surrendered
and the aggregate fair market value of the shares of Common Stock subject to the
Option; or (v) in such other manner as may be authorized from time to time by
the Committee. Prior to the issuance of Shares upon the exercise of an Option, a
Participant shall have no rights as a shareholder.
(d)    No Dividend Equivalent Rights. Participants holding Options shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the Option.
SECTION 7
(a)    Stock Appreciation Rights. A Stock Appreciation Right shall entitle the
holder thereof to receive upon exercise, for each Share to which the SAR
relates, an amount equal to the excess, if any, of the fair market value of a
Share on the date of exercise of the SAR over the grant price.
(b)    Terms and Conditions. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Eligible
Individuals to whom Stock Appreciation Rights shall be granted, the number of
Shares to be covered by each Award of SARs, the grant price thereof, the
conditions and limitations applicable to the exercise of the SAR and the other
terms thereof. SARs shall not be exercisable after the expiration of 10 years
after the date of grant. Except in the case of a SAR granted in assumption of or
substitution for an outstanding award of a company acquired by the Company or
with which the Company combines, the grant price of any SAR granted under this
Plan shall not be less than 100% of the fair market value of the Shares covered
by such SAR on the date of grant.
(c)    Committee Discretion to Determine Form of Payment. The Committee shall
determine at the time of grant of a SAR whether it shall be settled in cash,
Shares, or a combination of cash and Shares.
(d)    No Dividend Equivalent Rights. Participants holding SARs shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the SAR.


10

--------------------------------------------------------------------------------




SECTION 8
(a)    Restricted Stock. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Eligible Individuals to
whom Restricted Stock shall be granted, the number of Shares to be covered by
each Award of Restricted Stock and the terms, conditions, and limitations
applicable thereto. An Award of Restricted Stock may be subject to the
attainment of specified performance goals or targets, restrictions on transfer,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of the Plan. An award of Restricted
Stock may be made in lieu of the payment of cash compensation otherwise due to
an Eligible Individual. To the extent that Restricted Stock is intended to
qualify as “performance-based compensation” under Section 162(m), it must be
made subject to the attainment of one or more of the performance goals specified
in Section 5(c) hereof and meet the additional requirements imposed by Section
162(m).
(b)    The Restricted Period. At the time that an Award of Restricted Stock is
made, the Committee shall establish a period of time during which the transfer
of the Shares of Restricted Stock shall be restricted (the “Restricted Period”).
Each Award of Restricted Stock may have a different Restricted Period. Except
with respect to Awards of Restricted Stock to Outside Directors, a Restricted
Period of at least three years is required with incremental vesting of the Award
over the three-year period permitted. If the grant or vesting of the Shares is
subject to the attainment of specified performance goals, a Restricted Period of
at least one year is permitted. The expiration of the Restricted Period shall
also occur as provided in the Award Agreement in accordance with Section 12(a)
hereof.
(c)    Escrow. The Participant receiving Restricted Stock shall enter into an
Award Agreement with the Company setting forth the conditions of the grant.
Certificates representing Shares of Restricted Stock shall be registered in the
name of the Participant and deposited with the Company, together with a stock
power endorsed in blank by the Participant. Each such certificate shall bear a
legend in substantially the following form:
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Stratus Properties Inc. 2017 Stock Incentive
Plan (the “Plan”) and a notice of grant issued thereunder to the registered
owner by Stratus Properties Inc. Copies of the Plan and the notice of grant are
on file at the principal office of Stratus Properties Inc.
Alternatively, in the discretion of the Company, ownership of the Shares of
Restricted Stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued prior to vesting.
(d)    Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of Restricted Stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Award Agreement. If
the vesting of the shares of Restricted Stock is based upon the attainment of
performance goals, any and all cash and stock dividends paid with respect to


11

--------------------------------------------------------------------------------




the shares of Restricted Stock shall be subject to the attainment of the
performance goals applicable to the underlying shares of Restricted Stock.
(e)    Forfeiture. In the event of the forfeiture of any Shares of Restricted
Stock under the terms provided in the Award Agreement (including any additional
Shares of Restricted Stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Award Agreement), such forfeited shares
shall be surrendered and any certificates canceled. The Participants shall have
the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional Shares received pursuant to Section
5(b) or Section 11(b) due to a recapitalization, merger or other change in
capitalization.
(f)    Expiration of Restricted Period. Upon the expiration or termination of
the Restricted Period and the satisfaction of any other conditions prescribed by
the Committee or at such earlier time as provided in the Award Agreement or an
amendment thereto, the restrictions applicable to the Restricted Stock shall
lapse and a stock certificate for the number of Shares of Restricted Stock with
respect to which the restrictions have lapsed shall be delivered or book or
electronic entry evidencing ownership shall be provided, free of all such
restrictions and legends, except any that may be imposed by law, to the
Participant or the Participant’s estate, as the case may be.
(g)    Rights as a Stockholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Award Agreement, each Participant receiving Restricted Stock shall have
all the rights of a stockholder with respect to Shares of stock during any
period in which such Shares are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such Shares.
SECTION 9
(a)    Restricted Stock Units. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Eligible
Individuals to whom Restricted Stock Units shall be granted, the number of
Shares to be covered by each Award of RSUs and the terms, conditions, and
limitations applicable thereto. An Award of RSUs is a right to receive shares of
Common Stock in the future and may be subject to the attainment of specified
performance goals or targets, restrictions on transfer, forfeitability
provisions and such other terms and conditions as the Committee may determine,
subject to the provisions of the Plan. An award of RSUs may be made in lieu of
the payment of cash compensation otherwise due to an Eligible Individual. To the
extent that an Award of RSUs is intended to qualify as “performance-based
compensation” under Section 162(m), it must be made subject to the attainment of
one or more of the performance goals specified in Section 5(c) hereof and meet
the additional requirements imposed by Section 162(m).
(b)    The Vesting Period. At the time that an Award of RSUs is made, the
Committee shall establish a period of time during which the RSUs shall vest.
Each Award of Restricted Stock may have a different vesting period. Except with
respect to Awards of Restricted Stock Units to Outside Directors, a vesting
period of at least three years is required with incremental vesting of the Award
over the three-year period permitted. If the grant or vesting is subject to the
attainment of specified performance goals, a vesting period of at least one year
is permitted. The expiration


12

--------------------------------------------------------------------------------




of the vesting period shall also occur as provided in the Award Agreement in
accordance with Section 12(a) hereof.
(c)    Rights as a Stockholder. Subject to the terms and conditions of the Plan
and subject to any restrictions that may be imposed in the Award Agreement, each
Participant receiving RSUs shall have no rights as a stockholder with respect to
such RSUs until such time as Shares are issued to the Participant.
(d)    Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Award Agreement, as well as any procedures established
by the Committee, the Committee may determine to pay dividend equivalent rights
with respect to RSUs, in which case, unless determined by the Committee to be
paid currently, the Company shall establish an account for the Participant and
reflect in that account any securities, cash or other property comprising any
dividend or property distribution with respect to the Share underlying each RSU.
Notwithstanding the above, if the vesting of the RSUs is based upon the
attainment of performance goals, any and all dividend equivalent rights with
respect to the RSUs shall be subject to the attainment of the performance goals
applicable to the underlying RSUs.
SECTION 10
(a)    Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Individuals an “Other Stock-Based Award,” which shall consist of an
Award that is not an instrument or Award specified in Sections 6 through 9 of
this Plan, the value of which is based in whole or in part on the value of
Shares. Other Stock-Based Awards may be awards of Shares or may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible or
exchangeable into or exercisable for Shares), as deemed by the Committee
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of any such Other Stock-Based Award and may provide that
such awards would be payable in whole or in part in cash. To the extent that an
Other Stock-Based Award is intended to qualify as “performance-based
compensation” under Section 162(m), it must be made subject to the attainment of
one or more of the performance goals specified in Section 5(c) hereof and meet
the additional requirements imposed by Section 162(m).
(b)    Outside Directors. If the Company permits Outside Directors to elect to
receive some or all of their cash compensation in the form of Common Stock, then
the Shares issued pursuant to any such elections shall be considered “Other
Stock-Based Awards” issued under the terms of this Plan.
(c)    The Vesting Period. At the time that an Other Stock-Based Award is
granted, the Committee shall establish a period of time during which the Award
shall vest. Each Award may have a different vesting period. Except with respect
to Other Stock-Based Awards granted to Outside Directors, a vesting period of at
least three years is required with incremental vesting of the Award over the
three-year period permitted. If the grant or vesting is subject to the
attainment of specified performance goals, a vesting period of at least one year
is permitted. The


13

--------------------------------------------------------------------------------




expiration of the vesting period shall also occur as provided in the Award
Agreement in accordance with Section 12(a) hereof.
(d)    Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Award Agreement, as well as any procedures established
by the Committee, the Committee may determine to pay dividend equivalent rights
with respect to an Other Stock-Based Award, in which case, unless determined by
the Committee to be paid currently, the Company shall establish an account for
the Participant and reflect in that account any securities, cash or other
property comprising any dividend or property distribution with respect to the
Share underlying each such Award. Notwithstanding the above, if the vesting of
the Award is based upon the attainment of performance goals, any and all
dividend equivalent rights with respect to the Award shall be subject to the
attainment of the performance goals applicable to the underlying Award.
SECTION 11
(a)    Amendment or Discontinuance of the Plan. The Board may amend or
discontinue the Plan at any time; provided, however, that no such amendment may
(i)    without the approval of the stockholders, (A) increase, subject to
adjustments permitted herein, the maximum number of shares of Common Stock that
may be issued through the Plan, (B) materially increase the benefits accruing to
Participants under the Plan, (C) materially expand the classes of persons
eligible to participate in the Plan, (D) expand the types of Awards available
for grant under the Plan, (E) materially extend the term of the Plan, (F)
materially change the method of determining the exercise price of Options or
Stock Appreciation Rights, or (G) amend Section 11(c) to permit a reduction in
the exercise price of Options or SARs; or
(ii)    materially impair, without the consent of the recipient, an Award
previously granted.
(b)    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 5(b) hereof) affecting the Company, or the financial
statements of the Company or any Subsidiary, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.
(c)    Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Committee may cause any Award granted hereunder to
be canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to such canceled Award.
Notwithstanding the foregoing, except for adjustments permitted under Sections
5(b) and 11(b) and (d), no action by the Committee shall, unless approved by the
stockholders of the Company, (i) cause a reduction in the exercise price of
Options or SARs granted under the Plan or (ii) permit an outstanding Option or
SAR with an exercise price greater


14

--------------------------------------------------------------------------------




than the current fair market value of a Share to be surrendered as consideration
for a new Option or SAR with a lower exercise price, shares of Restricted Stock,
Restricted Stock Units, and Other Stock-Based Award, a cash payment, or Common
Stock. The determinations of value under this subparagraph shall be made by the
Committee in its sole discretion.
(d)    Change of Control.
(i)    Unless otherwise provided in an Award Agreement, a Participant's
termination of Continuous Service without Cause or for Good Reason during the
12-month period following a Change of Control shall have the following effect on
the Participant's outstanding Awards as of the date of the Participant's
termination of Continuous Service: (i) all Options and SARs shall become
immediately exercisable with respect to 100% of the Shares subject to such
Options or SARS, and (ii) all time-vesting restrictions on other Awards shall
lapse. With respect to outstanding Awards subject to performance conditions,
unless otherwise provided in an Award Agreement, upon a Change of Control, all
performance measures will be disregarded and the Award will convert to a
corresponding time-vested Award at the target payout level, which will vest on
the earlier of (i) the last day of the performance period, provided the
Participant remained in Continuous Service through the performance period, or
(ii) the date of the Participant's termination without Cause or for Good Reason.
(ii)     In addition, in the event of a Change of Control, the Committee may in
its sole and absolute discretion and authority, without obtaining the approval
or consent of the Company's stockholders or any Participant with respect to his
or her outstanding Awards, take one or more of the following actions:
(A)    arrange for or otherwise provide that each outstanding Award shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);
(B)    require that all outstanding Options and SARs be exercised on or before a
specified date (before or after such Change of Control) fixed by the Committee,
after which specified date all unexercised Options and SARs shall terminate;
(C)    arrange or otherwise provide for the payment of cash or other
consideration to Participants representing the value of such Awards in exchange
for the satisfaction and cancellation of outstanding Awards; provided, however,
that the case of any Option or SAR with an exercise price that equals or exceeds
the price paid for a Share in connection with the Change of Control, the
Committee may cancel the Option or SAR without the payment of consideration
therefor; or
(D)    make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 5(b).


15

--------------------------------------------------------------------------------




SECTION 12
(a)    Award Agreements. Each Award hereunder shall be evidenced by an agreement
or notice delivered to the Participant (by paper copy or electronically) that
shall specify the terms and conditions thereof and any rules applicable thereto,
including but not limited to the effect on such Award of the death, retirement
or other termination of employment or cessation of consulting or advisory
services of the Participant and the effect thereon, if any, of a change in
control of the Company.
(b)    Withholding.
(i)    A Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from all amounts paid to a Participant (whether
under the Plan or otherwise), any taxes required by law to be paid or withheld
in respect of Awards hereunder to such Participant.
(ii)     At any time that a Participant is required to pay to the Company an
amount required to be withheld under the applicable tax laws in connection with
the issuance of Shares under the Plan, the Participant may, if permitted by the
Committee, satisfy this obligation in whole or in part by delivering currently
owned Shares or by electing (the “Election”) to have the Company withhold from
the issuance Shares, which Shares shall have a value equal to the minimum amount
required to be withheld (or, if permitted by the Committee, such other rate as
will not cause adverse accounting consequences and is permitted under applicable
IRS withholding rules) for federal and state tax purposes, including payroll
taxes. The value of the Shares delivered or withheld shall be based on the fair
market value of the Shares on the date as of which the amount of tax to be
withheld shall be determined in accordance with applicable tax laws (the “Tax
Date”).
(iii)    Each Election to have Shares withheld must be made prior to the Tax
Date. If a Participant wishes to deliver Shares in payment of taxes, the
Participant must so notify the Company prior to the Tax Date.
(c)    Transferability.
(i)    No Awards granted hereunder may be sold, transferred, pledged, assigned,
or otherwise encumbered by a Participant except:
(A)    by will;
(B)    by the laws of descent and distribution;
(C)    pursuant to a domestic relations order, as defined in the Code, if
permitted by the Committee and so provided in the Award Agreement or an
amendment thereto; or
(D)    if permitted by the Committee and so provided in the Award Agreement or
an amendment thereto, Options may be transferred or assigned (1) to Immediate
Family Members, (2) to a partnership in which Immediate Family Members, or
entities in which Immediate Family Members are the owners, members or
beneficiaries, as appropriate, are the


16

--------------------------------------------------------------------------------




partners, (3) to a limited liability company in which Immediate Family Members,
or entities in which Immediate Family Members are the owners, members or
beneficiaries, as appropriate, are the members, or (4) to a trust for the
benefit of Immediate Family Members; provided, however, that no more than a de
minimis beneficial interest in a partnership, limited liability company, or
trust described in (2), (3) or (4) above may be owned by a person who is not an
Immediate Family Member or by an entity that is not beneficially owned solely by
Immediate Family Members.
(ii)    To the extent that an Incentive Stock Option is permitted to be
transferred during the lifetime of the Participant, it shall be treated
thereafter as a Nonqualified Stock Option. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of Awards, or levy of attachment or
similar process upon Awards not specifically permitted herein, shall be null and
void and without effect. The designation of a Designated Beneficiary shall not
be a violation of this Section 12(c).
(d)    Share Certificates. Any certificates or book or electronic entry
ownership evidence for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
(e)    No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, stock appreciation rights, restricted stock, and other types of Awards
provided for hereunder (subject to stockholder approval of any such arrangement
if approval is required), and such arrangements may be either generally
applicable or applicable only in specific cases.
(f)    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of or as a
consultant or adviser to the Company or any Subsidiary or in the employ of or as
a consultant or adviser to any other entity providing services to the Company.
The Company or any Subsidiary or any such entity may at any time dismiss a
Participant from employment, or terminate any arrangement pursuant to which the
Participant provides services to the Company or a Subsidiary, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement. No Eligible Individual or other person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Eligible Individuals, Participants or holders or
beneficiaries of Awards.
(g)    Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware.
(h)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would


17

--------------------------------------------------------------------------------




disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect.
(i)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.
(j)    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
(k)    Compliance with Law. The Company intends that Awards granted under the
Plan, or any deferrals thereof, will comply with the requirements of Section
409A to the extent applicable.
(l)    Deferral Permitted. Payment of cash or distribution of any Shares to
which a Participant is entitled under any Award shall be made as provided in the
Award Agreement. Payment may be deferred at the option of the Participant if
provided in the Award Agreement.
(m)    Headings. Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.
(n)    Recovery Policy. Each Award Agreement shall contain a provision
permitting the Company to recover any Award granted under the Plan if (i) the
Company’s financial statements are required to be restated at any time within
the three-year period following the final payout of the Award and the
Participant is determined to be responsible, in whole or in part, for the
restatement, or (ii) the Award is subject to any clawback policies the Company
may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder. All
determinations regarding the applicability of these provisions shall be in the
discretion of the Committee.
SECTION 13
Term of the Plan. Subject to Section 11(a), no Awards may be granted under the
Plan after May 18, 2027, which is ten years after the Effective Date; provided,
however, that Awards granted prior to such date shall remain in effect until
such Awards have either been satisfied, expired or canceled under the terms of
the Plan, and any restrictions imposed on Shares in connection with their
issuance under the Plan have lapsed.


18